United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 24, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-60148
                         Conference Calendar



DENNIS DOBBS,

                                     Plaintiff-Appellant,

versus

STATE OF MISSISSIPPI; MISSISSIPPI DEPARTMENT OF
CORRECTIONS; WILLIAM BILL BLAND; LEE ROY BLACK,

                                     Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 1:92-CV-71-B-D
                       --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Dennis Dobbs, Mississippi prisoner # 96145, has filed a

motion for leave to proceed in forma pauperis (IFP) on appeal.

The district court denied Dobbs’ FED. R. CIV. P. 60(b) motion for

relief from the dismissal of his 42 U.S.C. § 1983 complaint.          The

district court denied Dobbs’ motion to appeal IFP and certified

that the appeal was not taken in good faith.   By moving for IFP,




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-60148
                                -2-

Dobbs is challenging the district court’s certification.     See

Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

     Dobbs has failed to show that the district court abused its

discretion by denying his FED. R. CIV. P. 60(b) motion.   Seven

Elves, Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir. 1981).       The

instant appeal is without arguable merit and is thus frivolous.

Accordingly, Dobbs’ request for IFP status is DENIED, and his

appeal is DISMISSED.   Howard v. King, 707 F.2d 215, 219-220 (5th

Cir. 1983); 5TH CIR. R. 42.2.

     Dobbs is cautioned that the dismissal of this appeal as

frivolous counts as a strike under 28 U.S.C. § 1915(g).    See

Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).     Dobbs

is also cautioned that if he accumulates three strikes under 28

U.S.C. § 1915(g), he may not proceed IFP in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See 28 U.S.C. § 1915(g).

     IFP MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.